Title: To James Madison from Daniel Clark, 1 July 1803
From: Clark, Daniel
To: Madison, James


Sir
New Orleans 1 July 1803
The Government of this Country has discover’d that a demand has been made by the Colonial Prefect of Troops from St. Domingo to put him in possession, and entertains fears that they may shortly arrive. This intelligence was communicated to me with a wish that you should be informed of it, as it is supposed that such a measure must be productive of injury to our Government. The Spanish Officers will do all in their power to prevent the landing of any Forces whose Commander is not the Bearer of the Royal Order for the surrender of the Colony, and if in Force, would even pay no attention to it, as they universally suppose that it has been a Measure of necessity and that its consequences must be fatal to them. The attention of the English cannot as yet have been turned to that Quarter & I cannot pretend to judge whether it would comport with the System of Policy adopted by our Government to put any obstacles in the way of these Troops. Rochambeau wrote some time since to the Prefect that although his own Situation was critical, he would notwithstanding afford him a sufficient support to have the French Government recognized and respected on the Mississippi. Two or three Sloops of War have been demanded from hence of the Government of Havana to protect the entrance of the River. From these Circumstances you may judge of the jealousy existing between the officers of the Spanish & French Governments, which I wish we could turn to our own advantage. I remain very respectfully Sir Your most obedient & most humble Servant
Daniel Clark
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). Docketed by Wagner as received 14 Aug.



   
   Because the French expeditionary force that was to accompany Laussat had not arrived, he suggested to Denis Decrès in a letter of 30 Messidor an XI (19 July 1803) that he be furnished with “1,800 to 2,100 good troops” from Saint-Domingue to take possession of Louisiana (Marc de Villiers du Terrage, The Last Years of French Louisiana [Lafayette, La., 1982], pp. 476–82).



   
   Donatien-Marie-Joseph de Vimeur, vicomte de Rochambeau (1755–1813), son of the Rochambeau who figured prominently in the American Revolution, accompanied Leclerc on the expedition to Saint-Domingue in 1802 and commanded the French army after Leclerc’s death. Forced to evacuate the island in November 1803, he was taken prisoner by the British. After being liberated in 1811, he rejoined the army and was killed at the battle of Leipzig (Tulard, Dictionnaire Napoléon, p. 1470).


